FILED
                           NOT FOR PUBLICATION                              DEC 19 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10598

              Plaintiff - Appellee,              D.C. No. 3:10-cr-00772-SC-1

  v.
                                                 MEMORANDUM *
GREGORY WALKER,

              Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Northern District of California
                   Samuel Conti, Senior District Judge, Presiding

                           Submitted December 3, 2012 **
                             San Francisco, California

Before: TROTT, RAWLINSON, and CUDAHY,*** Circuit Judges.

       Appellant Gregory Walker (Walker) appeals his conviction and sentence.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Richard D. Cudahy, Senior Circuit Judge for the U.S.
Court of Appeals for the Seventh Circuit, sitting by designation.
      1.     The district court properly admitted the identification of Walker by

Officer Griffin and Sergeant Do under Federal Rules of Evidence 403 and 701.

Both witnesses had sufficient prior contacts with Walker to render their

identifications helpful to the jury, and the evidence was more probative than

prejudicial. See United States v. Beck, 418 F.3d 1008, 1015 (9th Cir. 2005) (Rule

701); see also United States v. Henderson, 241 F.3d 638, 651 (9th Cir. 2001), as

amended (Rule 403).




      2.     There was no Confrontation Clause violation in this case because the

identification testimony was not testimonial, and Walker had a full opportunity to

cross-examine both witnesses. See Fenenbock v. Dir. of Corr., 692 F.3d 910, 919

(9th Cir. 2012), as amended (“[A] court violates the Confrontation Clause only

when it prevents a defendant from examining a particular and relevant topic, such

as bias . . .”) (emphasis added).




      3.     By applying the cross-referenced attempted murder guideline, the

district court found that Walker acted with the specific intent to kill. Although the

district court could have said more regarding its finding, a court’s resolution of

disputed facts “need not be detailed and lengthy” to comply with Federal Rule of


                                     Page 2 of 3
Criminal Procedure 32. United States v. Ingham, 486 F.3d 1068, 1074 (9th Cir.

2007), as amended.




      4.     The sentence imposed by the district court was both procedurally and

substantively reasonable. The district court properly applied the cross-referenced

attempted murder guideline and correctly calculated the Guidelines range. See

United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc) (discussing

procedural reasonableness). The resulting within-Guidelines sentence, was

substantively reasonable. See United States v. Blinkinsop, 606 F.3d 1110, 1116

(9th Cir. 2010) (noting that a within-Guidelines sentence is generally reasonable in

the “mine run of cases”).

      AFFIRMED.




                                    Page 3 of 3